DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response filed on 01/20/22.  Accordingly, claims 1-16 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waheed et al (2007/0188244) in view of Muhammad (2009/0279594), both previously-cited.
-Regarding claim 1, Waheed et al  teaches an all-digital phase locked loop (see figure 16 and [0060, 0061, 0102-0104]) for used in a communication device (“communication device”, [0049]) for transmitting data, the all-digital phase locked loop comprising: 
a pattern generator (comprising (166)) configured to generate a frequency control word (FCW) based on a predefined setting (CHANNEL FCW); 
a phase accumulator (152) configured to translate the frequency control word into a phase trajectory (REFERENCE PHASE); 
v); and 
a controller (comprising (158, 160)) configured to control a phase of the output oscillation frequency with respect to the phase trajectory.
Waheed et al  does not teach whether the pattern generator generates the frequency control word is based on a system clock, as claimed.
However, Waheed et al  teaches that the all-digital phase locked loop is clocked by a system clock (FREF) (see figure 16), and that the pattern generator generates the frequency control word is also based on a data FCW (DATA FCW) (see figure 16).
In analogous art, Muhammad teaches that in an all-digital phase locked loop, such a data FCW can be obtained by filtering a data to be transmitted, via using a complex pulse shaping filter (“complex pulse shaping filter 308”, [0040]) clocked by a system clock (CKR), (see figure 3).
For application, since Waheed et al  does not teach in detail on how the data FCW is obtained, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Waheed et al, as taught by Muhammad, in such a way that the data FCW would be generated by filtering a data to be transmitted, via using a complex pulse shaping filter clocked by the system clock (FREF) so that the data FCW would be obtained, as required and expected in the all-digital phase locked loop.
With the implementation, Waheed et al  in view of Muhammad teaches that the pattern generator generates the frequency control word is based on the system clock, (as the frequency 
-Regarding claim 2, Waheed et al  teaches that the all-digital phase locked loop further comprises a loop filter (154, 156)  adapted to generate control signals (outputted from (154 or 158)) towards the controller based on the phase error signal (see figure 16).
-Regarding claim 3, Waheed et al in view of Muhammad  teaches that the loop filter is adapted to receive, via (156), a modulating signal (being the data FCW) through a direct path (168) (see figure 16 of Waheed et al), whereby the modulating signal is generated by the pattern generator, which is further comprises the complex pulse shaping filter.
-Regarding claim 4, Waheed et al  teaches that  the controller comprises a Process-Voltage-Temperature capacitor bank (“PVT capacitor bank”, [0065]), an Acquisition capacitor bank (“Unified capacitor bank”, [0065]), and a Tracking capacitor bank (comprising “CMOS varactors”, [0067]), (see [0065-0067]), and wherein the controller is further adapted to exchange capacitance between the Process-Voltage-Temperature capacitor bank and the Acquisition capacitor bank, and between the Acquisition capacitor bank and the Tracking capacitor bank, wherein as such, the controller is capable of resultedly increasing their effective range, (see [0070-0075]).
-Regarding claim 10, as for claim 1, Waheed et al  in view of Muhammad teaches that a wireless communication system (being the communication device (“communication device”, [0049] of Waheed et al) comprising  first radio node (comprising “RF transmitter”, [0049] of Waheed et al) operable on a transmit mode and a second radio node (comprising “RF receiver”, 
Muhammad further teaches that in a wireless communication system (100), a PLL (125) can be shared between a first radio node (135) and a second radio node (130) (see figure 1).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Waheed et al  in view of Muhammad, as further taught by Muhammad, in such a way that the second radio node would be configurable to comprises the all-digital phase locked loop, (see “A receive chain  130 is also coupled to the antenna 110 and the PLL 125”, [0026] and figure 1 of Muhammad), in order to enhance a synchronization between the first radio node and the second radio node.
-Regarding claim 12, as applied to claim 1 set forth above and herein incorporated, Waheed et al  in view of Muhammad teaches a method, performed by  an all-digital phase locked loop (see figure 16 of Muhammad), for maintaining phase lock of an all-digital phase locked loop along a predictable phase trajectory, the method (see figure 16 and [0060, 0061, 0102-0104] of Muhammad) configurable of comprising: 
procedure (comprising (166) and a complex pulse shaping filter (as taught by Muhammad))  of generating a frequency control word (FCW)  by a pattern generator  (comprising (166))  based on a predefined setting (CHANNEL FCW) and a system clock (FREF); 
procedure (comprising (152)) of translating the frequency control word into a phase trajectory (REFERENCE PHASE) by a phase accumulator (152); 

procedure (comprising (comprising (158, 160)) controlling a phase of the output oscillation frequency (fv) by a controller (comprising (158, 160))  with respect to the phase trajectory.
-Claim 13 is rejected with similar reasons for claims 2 and 3.
-Claim 14 is rejected with similar reasons for claim 4.
Allowable Subject Matter
Claims 5-9, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/20/22 have been fully considered but they are not persuasive. 
The applicant mainly argues that with respect to claim 1, Waheed et al in view of Muhammad does not teach the limitation “a pattern generator configured to generate a frequency control word based on a predefined setting and a system clock”.
The examiner respectfully disagrees because of following reasons.  
See figure 16, Waheed et al teaches a pattern generator (comprising (166)) configured to generate a frequency control word (FCW) based on a predetermined signal (CHANNEL FCW), 
Waheed et al  does not teach whether the pattern generator generates the frequency control word is based on a system clock, as claimed.
However, Waheed et al  teaches that the all-digital phase locked loop is clocked by a system clock (FREF) (see figure 16), and that the pattern generator generates the frequency control word is also based on a data FCW (DATA FCW) (see figure 16).
In analogous art, Muhammad teaches that in an all-digital phase locked loop, such a data FCW can be obtained by filtering a data to be transmitted, via using a complex pulse shaping filter (“complex pulse shaping filter 308”, [0040]) clocked by a system clock (CKR), (see figure 3).
For application, since Waheed et al  does not teach in detail on how the data FCW is obtained, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Waheed et al, as taught by Muhammad, in such a way that the data FCW would be generated by filtering a data to be transmitted, via using a complex pulse shaping filter clocked by the system clock (FREF) so that the data FCW would be obtained, as required and expected in the all-digital phase locked loop.
With the implementation, Waheed et al  in view of Muhammad teaches that the pattern generator generates the frequency control word is based on the system clock, (as the frequency control word is based on the data to be transmitted,  being filtered by the complex pulse shaping filter and clocked by the system clock).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632